 

Exhibit 10.41

Revised Form, 3/1/2006

 

 

FOOT LOCKER ___________ STOCK OPTION AND AWARD PLAN

 

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

Stock Option Grant

Effective                         (the “Date of Grant”), pursuant to action
taken by the Compensation and Management Resources Committee [or the Stock
Option Plan Sub-Committee] of the Board of Directors of Foot Locker, Inc. (the
“Company”), a New York corporation, the Company hereby grants to you an
incentive stock option (the “Option”), as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), under the Foot Locker
                        Stock Option and Award Plan (the “Plan”), to purchase,
in accordance with the terms of the Plan, that number of full shares of common
stock of the Company (“Common Stock”) set forth below at the purchase price per
share of US $                    (the “Exercise Price”), which is 100 percent of
the Fair Market Value (as defined in the Plan) of a share of Common Stock on
              .

 

The Option has been granted to you for a period expiring on                  
unless, prior to that time, the Option is exercised in full, is cancelled, or
expires due to your death, retirement or other termination of employment, as
provided in the Plan. Except as otherwise provided in the Plan, the Option will
become exercisable in annual installments over a three-year vesting period
according to the vesting schedule set forth below.

 

Name of Participant:                                                     
                 

 

 

Number of Shares of Common                                                   

Stock Covered by the Option:

 

 

 

Date of Grant:                                                                
                 

 

 

Exercise Price Per Share:

$                  

 

 

Vesting Schedule:                                                          
                 

 

 

If the Option, or other incentive stock options granted to you under the Plan or
any other stock option plan of the Company or its parent (if any) or subsidiary
corporations, first become exercisable during any calendar year and those
options represent shares of Common Stock having an aggregate Fair Market Value
(determined as of the Date of Grant of each option) in excess of US $100,000,
then those options (or portions thereof) representing the amount of the
aggregate Fair Market Value exceeding US $100,000 shall automatically be
converted (in reverse order of their Date of Grant) into Nonstatutory Options
(as defined in the Plan).



 


--------------------------------------------------------------------------------



 

 

The Option is subject to the terms of the Plan, the Prospectus covering the Plan
dated                , any subsequently issued Prospectus or Appendix covering
the Plan, and the terms and conditions set forth above. All of these documents
are incorporated herein by this reference and made a part of the Option.

 

Non-Competition [Optional provision, as determined by the Compensation and
Management

Resources Committee or the Stock Option Plan Sub-Committee]

By accepting this Option, you agree that during the “Non-Competition Period” you
will not engage in “Competition” with the Company or any of its subsidiaries,
divisions, or affiliates (the “Control Group”).

 

As used herein, “Competition” means:

 

(i)        participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within the United States of America or in any other
country where any of your former employing members of the Control Group does
business, in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel and sporting goods conducted by the
Control Group (the “Athletic Business”), or (B) a business that in the prior
fiscal year supplied product to the Control Group for the Athletic Business
having a value of $20 million or more at cost to the Control Group; provided,
however, that such participation shall not include (X) the mere ownership of not
more than 1 percent of the total outstanding stock of a publicly held company;
(Y) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in competition with
the Athletic Business or for a business which supplies product to the Control
Group for the Athletic Business; or (Z) any activity engaged in with the prior
written approval of the Chief Executive Officer of the Company; or

 

(ii)        intentionally recruiting, soliciting or inducing, any employee or
employees of the Control Group to terminate their employment with, or otherwise
cease their relationship with the former employing members of the Control Group
where such employee or employees do in fact so terminate their employment.

 

As used herein, “Non-Competition” Period means (i) the period commencing
                 and ending on              , or any part thereof, during which
you are employed by the Control Group and (ii) if your employment with the
Control Group terminates for any reason during such period, the one-year period
commencing on the date your employment with the Control Group terminates.
Notwithstanding the foregoing, the Non-Competition Period shall not extend
beyond the date your employment with the Control Group terminates if such
termination of employment occurs following a “Change in Control” as defined in
Attachment A hereto.

 

You agree that the breach by you of the provisions included herein under the
heading “Non-Competition” (the “Non-Competition Provision”) would result in
irreparable injury and damage to the Company for which the Company would have no
adequate remedy at law. You therefore agree that in the event of a breach or a
threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or

 


--------------------------------------------------------------------------------



 

with you, without having to prove damages and (ii) any other remedies to which
the Company may be entitled at law or in equity. The terms of this paragraph
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach of the Non-Competition Provision, including, but not
limited to, recovery of damages. In addition, in the event of your breach of the
Non-Competition Provision, any stock options covered by this Nonstatutory Stock
Option Award Agreement (“Award Agreement”) that are then unexercised (whether or
not vested) shall be immediately cancelled. You and the Company further agree
that the Non-Competition Provision is reasonable and that the Company would not
have granted the stock option provided for in this Award Agreement but for the
inclusion of the Non-Competition Provision herein. If any provision of the
Non-Competition Provision is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities, or geographic
area as to which it may be enforceable. The validity, construction, and
performance of the Non-Competition Provision shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of the Non-Competition Provision, you and the Company consent to the
jurisdiction of state and federal courts in New York County.

 

Sign and Return Copy of Agreement

Please sign and return one copy of this Nonstatutory Stock Option Award
Agreement (“Award Agreement”) by                                      to:
Secretary, Foot Locker, Inc., 112 West 34th Street, New York, New York 10120,
Attention: Sheilagh Clarke. An Award Agreement that is mailed in an envelope
that is postmarked on or before                     will be deemed to have been
delivered by this date.

 

Please note your complete home address on the copy of the Award Agreement that
you return.

 

                                   

[Date]

 

FOOT LOCKER, INC.

 

 

 

By:__________________________
          Name/Title


 

 

 

SIGNATURE:

HOME ADDRESS:

 

_____________________________ 

________________
Signature

Street/P.O. Box

 

_____________________________ 

________________
Print Name

Town/City

State/Province

 

_____________________________

Zip/Postal Code



 


--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

Change in Control

 

A Change in Control shall mean any of the following: (i) (A) the making of a
tender or exchange offer by any person or entity or group of associated persons
or entities (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (a “Person”) (other than the Company or its
Affiliates) for shares of common stock of the Company pursuant to which
purchases are made of securities representing at least twenty percent (20%) of
the total combined voting power of the Company’s then issued and outstanding
voting securities; (B) the merger or consolidation of the Company with, or the
sale or disposition of all or substantially all of the assets of the Company to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Securities Exchange Act of 1934), of securities
representing more than the amounts set forth in (C) below; (C) the acquisition
of direct or indirect beneficial ownership (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934), in the aggregate, of
securities of the Company representing twenty percent (20%) or more of the total
combined voting power of the Company’s then issued and outstanding voting
securities by any Person acting in concert as of the date of this Agreement;
provided, however, that the Board may at any time and from time to time and in
the sole discretion of the Board, as the case may be, increase the voting
security ownership percentage threshold of this item (C) to an amount not
exceeding forty percent (40%); or (D) the approval by the shareholders of the
Company of any plan or proposal for the complete liquidation or dissolution of
the Company or for the sale of all or substantially all of the assets of the
Company; or (ii) during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
agreement with the Company to effect a transaction described in clause (i))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (?) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof.

 

 

 

 

 